UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 2, 2008 (September 2, SOUTHERN COPPER CORPORATION (Exact name of registrant as specified in its charter) DELAWARE File No. 1-14066 13-3849074 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 11811 North Tatum Blvd., Suite 2500, Phoenix, AZ 85028 (Address and zip code of principal executive offices) (602) 494-5328 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS On September 2, 2008, Americas Mining Corporation, or AMC, the parent company of Southern Copper Corporation, or SCC, and a subsidiary of Grupo Mexico, S.A.B. de C.V., issued a press release announcing the issuance on August 30, 2008 of an opinion by the United States District Court for the Southern District of Texas, Brownsville Division, stating that AMC paid reasonably equivalent value when it acquired 54.2% of the shares of SCC from ASARCO LLC in 2003.A copy of this press release is attached hereto as Exhibit SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN COPPER CORPORATION By: /s/ Armando Ortega Gómez Name: Armando Ortega Gómez Title: Vice President, Legal, General Counsel, and Secretary Date:September 2, 2008 INDEX TO EXHIBITS Exhibits 8.1 Press release dated as of September 2, 2008
